NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3555-17T1

HOMEBRIDGE FINANCIAL
SERVICES, INC.,

          Plaintiff-Appellant,

v.

MICHAEL R. SANTESSE,
DELORES SANTESSE,
THERESA HOOKS, MR.
HOOKS, husband of
THERESA HOOKS, and
SOUTH JERSEY FEDERAL
CREDIT UNION,

          Defendants,

and

NICOLE BECICA,

     Defendant-Respondent.
__________________________

                    Submitted February 13, 2019 – Decided May 1, 2020

                    Before Judges Fuentes and Accurso.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Cape May County, Docket No. F-
            033389-15.

            McCabe, Weisberg & Conway, LLC, attorneys for
            appellant (James A. French, of counsel and on the
            brief).

            Respondent has not filed a brief.

      The opinion of the court was delivered by

FUENTES, P.J.A.D.

      In this appeal, we are asked to determine whether the General Equity judge

erred in finding defendant Nicole Becica has an enforceable oral lease allowing

her to occupy a residential property as a tenant. After reviewing the record

developed before the court, we reverse. The competent evidence does not

support the court's findings and ultimate legal conclusion that Becica occupied

this property as a tenant prior to the judgment of foreclosure. The following

facts are uncontested.

                                       I

      On November 6, 2012, Michael and Delores Santesse executed a

promissory note to secure $247,959 they borrowed from Real Estate Mortgage

Network, Inc. (REMN). As collateral for this loan, the Santesses offered real

property they owned in Ocean View, an unincorporated community located


                                                                        A-3555-17T1
                                       2
within Dennis Township in Cape May County. The borrowers executed a

mortgage dated November 6, 2012, which was recorded as a lien against the

property and delivered to the Mortgage Electronic Registration Systems, Inc.

(MERS), as nominee for REMN. Unbeknownst to the mortgagee, on December

12, 2012, the Santesses transferred title of the property to their daughter Theresa

Hooks, in a deed recorded in the Office of the Clerk of Cape May County on

December 20, 2012.       This transfer of ownership violated the terms of the

mortgage document.

      In November 2014, the Santesses stopped making mortgage payments and

defaulted on the loan. In October 2015, the holder of the promissory note and

mortgage filed this foreclosure action in the Cape May County, Chancery

Division, General Equity Part.        The complaint named as defendants the

Santesses, Hooks, and any other party who may have had an interest in the

property. When no responsive pleadings were filed contesting the foreclosure

action, the court granted plaintiff's August 2016 motion to declare in default all

the named parties. In September 2016, plaintiff filed a motion for a Final

Judgment in Foreclosure. In October 2016, the court entered final judgment and

a writ of execution directing the sale of the property at a sheriff's sale.




                                                                              A-3555-17T1
                                         3
      The sheriff's sale took place on July 5, 2017. Plaintiff acquired title to the

property as the highest bidder and obtained a writ of possession to remove any

and all occupants of the property. The sheriff was authorized to execute the writ

of removal on November 9, 2017. On November 6, 2017, defendant Becica filed

a pro se motion in the General Equity Part seeking a stay of the writ of removal.

Becica submitted the following pro se certification in support of her motion:

            I am asking for extra time for the reason being we have
            6 kids from 14 to 2[.] [T]hey are all in school involved
            with sports exct[.] [sic] I'm looking for another place
            its just harder having the children. Also . . . my husband
            works out of state and is only home for a week at a time.
            I never thought we would be in this situation[.] I'm
            really trying hard to find another home in or about the
            area to keep[.]

      On November 9, 2017, the General Equity judge granted Becica's motion

for a stay of removal and scheduled the matter for a hearing on December 12,

2017, "to determine if Ms. Becica has a lease on the property." The court

conditioned the stay on Becica paying $1500 as "rent" on November 15, 2017,

and an additional $1500 due December 1, 2017. In an order dated November

28, 2017, the court modified the November 9, 2017 order and extended the

payment schedule to allow Becica "to bring the $3,000 [due] for the November

and December rent to [c]ourt on December 12, 2017."



                                                                            A-3555-17T1
                                         4
      Becica failed to appear in court on December 12, 2017. She did not

provide any explanation for her failure to appear and did not pay the $3000

ordered by the court as a condition for granting her the stay of removal from the

property. The judge noted that judiciary staff called Becica before the December

12, 2017 hearing and left a voicemail message to remind her of the hearing date.

Plaintiff's counsel appeared before the court on December 12, 2017, and was

ready to proceed. In this light, the court vacated the stay and authorized the

sheriff to execute the writ of removal on January 2, 2018.

      On January 2, 2018, Becica again filed a pro se motion to stay the removal.

This time, she handwrote the following statement in support of this motion:

            I am asking to please be seen again in front of [the same
            judge] to be able to explain the situation and to ask if
            the eviction could be stopped on the 4th [of January
            2018]. My 6 kids and I have no [where] to go at the
            current time. I do have the money that was asked for
            prior to this date. And will continue to pay. I am
            begging please just that [I'm] able to not be thrown out.
            Please.

      Becica supplemented her application with a handwritten statement dated

December 15, 2017, allegedly signed by her mother Theresa Hooks and

notarized on December 17, 2017, which states:




                                                                         A-3555-17T1
                                       5
            To Whom it may Concern,

            Nicole Becica has lived at 10 Scott Lane Ocean View,
            NJ 08230 for the last 5 yrs. with her 6 children. She
            has been paying 1500.00 per mo. rent to Michael
            Santesse. This is her mother and the house was deeded
            to me. I have not lived there in over 2 yrs.

            Best Regards,

            Theresa Hooks 12-15-17

      The court granted the stay and scheduled the matter for a proof hearing on

January 4, 2018. Due to "a significant snowstorm," the court reschedule d the

hearing to January 9, 2018.       Only Becica and her friend Jennifer Wilson

appeared to testify at the hearing.      The judge recited the case's protracted

procedural history and made clear that it was "Becica's burden at this hearing

[to prove] that she has possession of the property pursuant to . . . the lease." The

judge asked Becica if she had the $3000 he ordered her to bring to court on

December 12, 2017 to cover the "rent" due for November and December. Becica

claimed her "in-law's [were] actually bringing the bank check . . . It's on its way

right here, right now."      The judge decided to proceed with the hearing

notwithstanding Becica's unjustified failure to comply with his previous order.

      Becica was the first witness to testify. The judge apprised her that she

had "to convince [him] by a preponderance of the evidence that [she] had


                                                                            A-3555-17T1
                                         6
possession of this home for the last so many years . . . whatever it is, pursuant

to a lease." This prompted the following colloquy between Becica and the judge:

            THE COURT: I don't think anybody contests that
            you've lived in the property for the past five years. The
            question is, if you've lived there because it's the family
            home and your mom and your grandfather allowed you
            to live there.
                   ....

            Or if you lived there because you were a tenant.

            BECICA: I lived there because that's where I came
            home to with my family. And they left and I continued
            to stay there. You know, my grandmother passed away,
            and like I said from the beginning, that's what that
            house was for, was so me and my children never had to
            bounce around again. And it just turned into a family
            mess after she passed away. It just – I don't know why
            it happened the way that it did, but that's what it was
            for from the jump with my mother involved, me
            involved, and my children involved.

            And after my grandmother died and my grandfather
            moved to Florida, he has just now moved back within
            the last month or so, he's back living with his son. You
            know, on this here, it does state that I've been living
            stated at the address as a verbal agreement between my
            grandfather, you know, and my mother. It's that's --
            there was never any piece of paper, a lease drawn up,
            because I've always lived there. That's -- my
            grandmother died in that home, I was there when she
            died. I mean, this is what I have, and I don't know --
            I've been there.

            And I have his signature. If I could get him here to
            testify, I would. I've never left that home, it's been my

                                                                         A-3555-17T1
                                        7
             longest home with my children. And I -- like I said
             before, I understand where they're coming from, I do. I
             do. If we're willing to get my grandfather on the phone,
             you know, and like I said, he is 83 years old and . . . he
             said, whatever he needs to do to help and his great
             grandchildren stay in that home, he is going to do.

      Although the Santesses transferred title of the property to their daughter

Theresa Hooks on December 12, 2012, Becica testified she paid rent to her

grandfather Michael Santesse during the time he resided in Florida. Becica

candidly admitted she was unable to honor this arrangement: "I wasn't faithfully

paying because there was one income coming in, and that's my children's father.

We did miss many months, I'm not denying that we didn't.” The judge addressed

this point directly:

             THE COURT: Well let's say you had a lease with
             somebody, and you lived there for five years, but you
             didn't pay the rent for the last year, do you think you
             should be able to stay there?

              BECICA: No, Your Honor. I'll be honest, no.

             THE COURT: Okay. Well that's the right answer. No,
             you shouldn't be able to stay there –

             BECICA: You're right.

      Becica testified that her grandfather, Michael Santesse, never provided

her any document or rent receipts that confirmed her status as a tenant.

             THE COURT: To whom did you pay the $1,500?

                                                                           A-3555-17T1
                                         8
            BECICA: We were sending that to Florida. We were
            sending that to Florida under the impression that –

            THE COURT: To whom? To whom?

            BECICA: To Michael Santesse. And he lived with his
            daughter Torina and Rich Stesney.

            THE COURT: Did they ever give you a written lease?

            BECICA: No, Your Honor. [Not] written[.]

            THE COURT: Did Mr. Santesse or his daughter ever
            give you any receipts for the payments you made?

            BECICA: No, Your Honor.        Nothing was ever sent
            back.

      Even more incredulous, Becica testified she mailed her $1500 rent

payments to her grandfather in Florida in cash:

            THE COURT: Did you -- when you made payments of
            $1,500 a month, did you make those payments by
            check?

            BECICA: No, it was cash. And that was a big mistake.

            THE COURT: So you sent $1,500 cash through the
            mail to Florida?

            BECICA: Yes. Yeah.

            THE COURT: Come on. Nobody does that.

            BECICA: No, I'm telling you -- I would put it in an
            envelope –

                                                                   A-3555-17T1
                                       9
            THE COURT: You sent fifteen -- you sent $1,500 –

            BECICA: Yes.

            THE COURT: -- fifteen one hundred dollar bills in the
            mail to Florida?

            BECICA: Yes. Yep. I don't have a bank account in my
            name. I don't -- you know, I just got what Nick would
            give me and that's what I would send. He just got a
            bank account. So we never had a bank account. It's a
            big mistake. Big mistake.

      Jennifer Wilson testified that she has known Becica for over twenty years.

According to Wilson, Becica first told her she paid rent to occupy the property

after her mother left "a couple of years [ago]." Becica never told her the amount

of rent she allegedly paid or to whom she paid it. Wilson also testified that

Becica was aware of the foreclosure action and was concerned about what would

happen to her. When Becica attempted to correct Wilson's testimony by saying:

"I think [she's] confused," the judge immediately intervened: "No, no, no. You

can't influence her testimony now."

      Wilson testified that Becica had been concerned about being evicted for

failure to pay rent for about year. Becica also told her she did not know to whom

she was supposed to pay rent. Wilson made clear, however, that Becica never

thought her grandfather or her mother would ever evict her for not paying rent.


                                                                         A-3555-17T1
                                      10
On cross-examination by plaintiff's counsel, Wilson testified that she never saw

Becica pay rent to anyone, or see any checks, or an envelope or packet.

      At approximately 12:16 p.m., the judge noted for the record that Becica

had given him three United States Postal Service money orders, each in the

amount of $1000 drawn on January 9, 2018, the date of the hearing. Plaintiff 's

counsel addressed the court in summation and noted the loan had been in default

since November 2014. He empathized that plaintiff has paid the municipal

property taxes, insurance, and other carrying costs during the entire foreclosure

action. He argued Becica had "not provided any admissible evidence to indicate

that she's been paying rent to anyone."

      The judge began his analysis by noting that if Becica established she was

"a tenant pursuant to a lease . . . [she] would be entitled to all the protections of

the Anti-Eviction Act as a tenant of the property." The judge made the following

factual findings:

             Let me tell you some of the negative things first.
             Frankly, Ms. Becica has offered me some testimony
             that is just shocking. I don't know how else to put it.
             The fact that she said that she made regular payments
             of $1,500 a month by sending cash through the United
             States Postal Service is shocking. But it's not so
             shocking that it's unbelievable. The [c]ourt's familiar
             with the fishing industry here in Cape May County, and
             Atlantic and Ocean Counties, as well Monmouth


                                                                             A-3555-17T1
                                        11
County. The [c]ourt knows that there's significant cash
in that business, that many people are paid in cash.

And especially captains of certain boats are paid with
cash. And that cash -- it is maybe – other than maybe
the diamond industry, one of the few places where cash
remains king. So while the [c]ourt expressed that it was
shocked at that, I guess upon further reflection, I am not
as -- I do -- it's still shocking, I'm shocked that it is
done, but I can accept that Ms. Becica did that.

I also expressed some shock earlier that she didn't bring
the book of receipts that showed that she had been
making some payments. Today is the day, she knew
today was the day and she didn't bring that. I'm -- you
know, I expressed some shock at that, and maybe that
was evidence that might have helped her convince the
[c]ourt that she had been making payments. Maybe not
dispositive, and . . . certainly not determinative, but
while the [c]ourt expressed some shock about that, the
[c]ourt's not surprised. And, frankly, the reason I'm not
surprised is that . . . she didn't bring the receipt book,
and that she sent cash through the mail, is for the
following reasons.

Firstly, Ms. Becica seems like an awfully nice woman.
She's raising six children, she's doing so primarily on
her own. She at times appears to be a mess. I don't
know how else to put it, for lack of a better phrase. I
think her own testimony today is that sometimes she's
a mess.

      ....

And she's not an attorney, she's not a professional. She
does not necessarily know how to present a case. She
doesn't know what admissible evidence is. And she
doesn't know what evidence that the [c]ourt would find

                                                             A-3555-17T1
                           12
persuasive. I think she tried. It looks to me as if all of
her paperwork is very organized.           But it's not
paperwork that would be convincing, or assist the
[c]ourt in finding whether there was a lease or not.

So because of that, the [c]ourt's not surprised that she
would send cash through the mail, and the [c]ourt's not
surprised that she didn't bring evidence that might be
persuasive evidence to the [c]ourt. But that doesn't
mean that I'm finding against her. The issue is whether
there was a lease or not. And there's circumstantial
evidence that leads this -- and direct evidence that leads
this [c]ourt to believe that there was a lease. Number
one, are the circumstances of the manner in which she
became -- came into possession of the property.

      ....

Even after her mother moved out, she remained in the
property. There's no evidence before the [c]ourt that at
any time did Mr. Santesse attempt to sell the property,
or that he attempted to make good on the mortgage, or
anything like that. So I think that Mr. Santesse was
probably collecting the $1,500, and was happy to do so.
And he probably pocketed the money, and he never paid
the mortgage. All the while. . . the [c]ourt accepts Ms.
Becica's testimony that she was making the payments,
with the understanding that a mortgage was likely being
paid from that.

The [c]ourt finds Ms. Becica to be credible. She has
tried, to the best of her ability, to give the [c]ourt
straight answers. She has tried to the best of her
abilities to be direct. At times she can be frustrating to
get a straight answer from, but I don't feel as if she was
trying to mislead me, or hide anything from me. Again,
she's just not able or capable of answering direct
questions sometimes. That might be because she's a

                                                             A-3555-17T1
                           13
mess right now, and she's scared. Or it could be for
other reasons I don't know about.

But I do find her to be credible, and I accept her
testimony as true. The first factor I find as to why there
was a lease is what I just stated, is that the
circumstances that she came in and retained and
continues to be in possession of the residence. The
second reason, again, I said this earlier, is because Mr.
Santesse never tried to sell, or listed the property for
sale, there's no evidence of that before me here, so I
think he would only -- he would have done that if he
wasn't being paid rent, or expected to be paid rent.

Third reason I've already stated on the record also, is
because even after her grandmother died and Mr.
Santesse left, she remained in the property. Mr.
Santesse only would have allowed that to happen if he
was receiving regular payments. The fifth reason I find
that there's a lease agreement, is because she has today
produced $3,000 in rent. She wouldn't do that unless
she felt she owed the money and that rent money, so
she's willing to come up with money. She also showed
me a paycheck that exceeds $1,500. She has told the
Court that she's going to take that money and pay
January rent.

      ....

But for purposes of this hearing, the issue isn't whether
she paid the rent. For the purposes of this hearing the
issue is whether there was a lease. And the [c]ourt finds
that there was a lease. For those reasons, the [c]ourt
finds that there was a lease, and there is a lease. And
she's going to be able to retain possession of the
property as long as she continues with the lease. The
lease terms have been that it's $1,500 a month. She's


                                                             A-3555-17T1
                           14
            going to have to pay $1,500 a month to her landlord,
            HomeBridge Financial Services.

            [(Emphasis added).]

      Based on these factual findings, the judge concluded Becica occupied this

single-family property as a tenant, and was entitled to the protections of the

Anti-Eviction Act, N.J.S.A. 2A:18-61.1 to -61.12.

                                         II

      Plaintiff argues the judge's factual findings are not supported by

competent evidence and inconsistent with the undisputed salient facts. It is a

bedrock principle of appellate jurisprudence that as a reviewing court, we are

not at liberty to "disturb the factual findings   . . . of the trial judge unless we

are convinced that they are so manifestly unsupported by or inconsistent with

the competent, relevant and reasonably credible evidence as to offend the

interests of justice." Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484

(1974).    However, appellate courts do not owe any deference to legal

conclusions drawn by the trial court. H.S.P. v. J.K., 223 N.J. 196, 215 (2015).

      The judge relied entirely on Becica's testimony to find she occupied this

property as a tenant under an "oral lease" with her maternal grandfather, Michael

Santesse. Although the judge characterized her testimony that "she made regular

payments of $1,500 a month by sending cash through the United States Postal

                                                                            A-3555-17T1
                                        15
Service” as “shocking," he nevertheless found this self-serving, uncorroborated

claim credible. The record shows the judge's assessment of Becica's credibility

was significantly influenced by his own personal familiarity "with the fishing

industry. . . in Cape May County, and Atlantic and Ocean Counties, as well

Monmouth County." Thus, based exclusively on his personal awareness of these

idiosyncratic, cash-based commercial practices of the fishing industry in these

shore communities, the judge accepted Becica's "shocking" testimony as

credible.

      We conclude that the judge's findings in this respect are manifestly

unsupported by the competent evidence in the record. Although the judge did

not mention the doctrine of judicial notice to support his findings, we take this

opportunity to briefly address the application of this rarely invoked judicial

power. A judge's invocation of judicial notice is applicable under the following

situations:

              (1) such specific facts and propositions of generalized
              knowledge as are so universally known that they cannot
              reasonably be the subject of dispute,

              (2) such facts as are so generally known or are of such
              common notoriety within the area pertinent to the event
              that they cannot reasonably be the subject of dispute,

              (3) specific facts and propositions of generalized
              knowledge which are capable of immediate

                                                                         A-3555-17T1
                                       16
            determination by resort to sources whose accuracy
            cannot reasonably be questioned, and

            (4) records of the court in which the action is pending
            and of any other court of this state or federal court
            sitting for this state.

            [N.J.R.E. 201(b).]

      A judge's personal knowledge of a cash-based culture allegedly prevalent

in the southern part of our State where fishing is one of the main economic

activities are outside the parameters established by N.J.R.E. 201(b) because they

are facts which can be reasonably disputed, are not generally or universally

known, nor easily verifiable. State v. Silva, 394 N.J. Super. 270, 275 (App. Div.

2007). We thus turn to the testimonial evidence developed at the hearing to

determine Becica's legal right to occupy this property.

      In Chase Manhattan Bank v. Josephson, the Supreme Court held "that

N.J.S.A. 2A:18-61.3b applies the Anti-Eviction Act to foreclosing mortgagees,

and thus supersedes the Court's decision in Guttenberg.1 As amended, the Act

protects tenants from eviction by foreclosing mortgagees irrespective of whether




1
  In Guttenberg Savings & Loan Ass'n v. Rivera, 85 N.J. 617 (1981), the
Supreme Court held the Anti-Eviction Act did not protect tenants from eviction
by a foreclosing mortgagee.
                                                                         A-3555-17T1
                                      17
their tenancy was established before or after the execution of the mortgage." 135
N.J. 209, 235 (1994). N.J.S.A. 2A:18-61.3b provides, in relevant part:

            A person who was a tenant of a landlord in premises
            covered by [N.J.S.A.] 2A:18-61.1 may not be removed
            by any order or judgment for possession from the
            premises by the owner’s or landlord’s successor in
            ownership or possession except:

            (1) For good cause in accordance with the requirements
            which apply to premises covered pursuant [N.J.S.A.]
            2A:18-61.1 et al.;

                  ....

            Where the owner’s or landlord’s successor in
            ownership or possession is not bound by the lease
            entered into with the former tenant and may offer a
            different lease to the former tenant, nothing in [this
            statute] shall limit that right.

            [(Emphasis added).]

      Here, the dispositive legal issue before us is whether Becica proved by a

preponderance of the competent evidence that she occupied this property as a

tenant. She testified she was Michael Santesse's tenant and paid him $1500 per

month as rent pursuant to an oral agreement established between them in or

around 2015. Accepting the veracity of Becica's testimony for the purpose of

this analysis, this agreement did not create an enforceable oral landlord/tenant

relationship because the Santesses transferred title of the property to their


                                                                         A-3555-17T1
                                      18
daughter (and Becica's mother) Theresa Hooks on December 12, 2012.         Thus,

any oral agreement related to this property Becica may had made with Michael

Santesse is legally irrelevant because he was not the owner of the property.

      Becica testified that her mother and her stepfather resided on the property

with her and her five children for two years. Hooks separated from her husband

and left the property sometime in 2017. The record shows Becica never paid

rent to her mother nor established a landlord/tenant relationship with her. Based

on this uncontroverted evidence, we conclude Becica is not eligible to the

protections codified in N.J.S.A. 2A:18-61.3b. We reverse the order of the

General Equity Part and remand the matter for enforcement of the writ of

possession.

      Reversed and remanded. We do not retain jurisdiction.




                                                                         A-3555-17T1
                                      19